Title: Abraham Whipple to the American Commissioners, 2 July 1778: résumé
From: Whipple, Abraham
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Nantes, July 2, 1778: I received your letter of June 23 on the 30th; my orders are all that I could have wished. Officers and men are working with a will to get the ship ready, which she should be by the end of this month. I have space for more than the fourteen bales of blankets that Mr. Schweighauser has for me, and should gladly take the arms and stores that Mr. Williams, I understand, has on hand. Please let me know soon so as not to delay stowing. I enclose, as instructed, a list of prisoners on board. Dispatches you send me will have my full attention. The mainmast I expect to be in tomorrow.>
